NO. 12-13-00249-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

SUTTON FRUIT & VEGETABLE                                    §   APPEAL FROM THE 392ND
COMPANY, DONALD JOHNSON,
CHRISTOPHER SUTTON, KENNETH
SUTTON AND KEITH SUTTON,
APPELLANTS                                                  §   JUDICIAL DISTRICT COURT

V.

WILBUR-ELLIS COMPANY,
APPELLEE                                                    §   HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed an unopposed motion to set aside the trial court’s judgment,
without regard to the merits, and remand the case to the trial court for rendition of judgment in
accordance with the parties’ agreement. Appellants state in their motion that their agreement
obviates the need to proceed with this appeal.
         This court is of the opinion that the motion should be granted. Accordingly, we grant the
motion, reverse the trial court’s judgment, without regard to the merits, and remand the case to
the trial court for rendition of judgment in accordance with the parties’ agreement. See TEX. R.
APP. P. 42.1(a)(2)(B), 43.2(d).
Opinion delivered September 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                      SEPTEMBER 30, 2013


                                       NO. 12-13-00249-CV


         SUTTON FRUIT & VEGETABLE COMPANY, DONALD JOHNSON,
        CHRISTOPHER SUTTON, KENNETH SUTTON AND KEITH SUTTON,
                               Appellant
                                  V.
                        WILBUR-ELLIS COMPANY,
                               Appellee


                        Appeal from the 392nd Judicial District Court
                   of Henderson County, Texas (Tr.Ct.No. 2012B-0228-A)

                     THIS CAUSE came on to be heard on the unopposed motion to set aside
the trial court’s judgment, without regard to the merits, and the same being considered, it is
hereby ORDERED, ADJUDGED and DECREED by this Court that the motion be granted, the
trial court’s judgment be reversed, and the case remanded to the trial court for rendition of
judgment in accordance with the parties’ agreement, and that this decision be certified to the
court below for observance.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.